     Case 2:20-cv-00119-GMN-EJY Document 39 Filed 09/15/20 Page 1 of 5



 1    Belinda Escobosa Helzer (pro hac vice)
      Adrian Hernandez (pro hac vice)
 2    Ernest Herrera (pro hac vice)
      MEXICAN AMERICAN LEGAL DEFENSE
 3    AND EDUCATIONAL FUND
      634 S. Spring St., 11th Floor
 4    Los Angeles, CA 90014
      Telephone: (213) 629-2512
 5    Facsimile: (213) 629-0266
      bescobosa@maldef.org
 6    ahernandez@maldef.org
      eherrera@maldef.org
 7
       F. Travis Buchanan, Esq.
 8     NV Bar No. 9371
       The Cochran Firm – Las Vegas
 9     701 E. Bridger, Suite 540
       Las Vegas, NV 89101
10     Telephone: (702) 331-5478
       Facsimile: (702) 629-6919
11     FtbLaw@gmail.com

12     Attorneys for Plaintiffs

13

14                                UNITED STATES DISTRICT COURT

15                                          DISTRICT OF NEVADA

16
      ALICIA INES MOYA GARAY, JUAN                 Case No. 2:20-cv-00119-GMN-EJY
17    JAIME LOPEZ-JIMENEZ, and
      ARRIBA LAS VEGAS WORKER                      STIPULATION AND [PROPOSED] ORDER
18    CENTER,                                      TO EXTEND DISCOVERY DEADLINES

19                           Plaintiffs,           (FIRST REQUEST)

20           vs.

21    CITY OF LAS VEGAS, a municipality;
      MICHELE FREEMAN, in her official
22    capacity as City of Las Vegas Chief of
      Department of Public Safety;
23    BANANTO SMITH, in his official
      capacity as Deputy Chief of Detention
24    Services; DOES 1 through 25, inclusive,

25                           Defendants.

26

27

28

      STIPULATION AND ORDER TO EXTEND                            CASE NO. 2:20-CV-00119-GMN-EJY
      DISCOVERY DEADLINES (FIRST REQUEST)
     Case 2:20-cv-00119-GMN-EJY Document 39 Filed 09/15/20 Page 2 of 5



 1    STIPULATION AND [PROPOSED] ORDER TO EXTEND DISCOVERY DEADLINES

 2           Pursuant to LR IA 6-1 and LR 26-3, the parties, by and through their respective counsel of

 3   record, hereby stipulate and request that this Court extend the Discovery Deadlines in the above-

 4   captioned case. Plaintiffs Alicia Ines Moya Garay and Juan Jaime Lopez-Jimenez (“Plaintiffs”)

 5   and Defendants City of Las Vegas, et al. (“Defendants”) stipulate and request an extension of the

 6   “Amending pleadings / adding parties” and “Merits experts’ disclosures” deadlines by six weeks.

 7   In support of this Stipulation and Request, the parties state as follows:

 8

 9   A.      DISCOVERY COMPLETED TO DATE

10           Plaintiffs Alicia Ines Moya Garay and Juan Jaime Lopez-Jimenez (“Plaintiffs”) and

11   Defendants City of Las Vegas, et al. (“Defendants”) made their initial disclosures on June 16, 2020.

12   Plaintiffs propounded their First Set of Interrogatories on August 5, 2020. On August 31, 2020,

13   Defendants requested an extension to respond to Plaintiffs’ First Set of Interrogatories, which

14   Plaintiffs granted. On September 2, 2020 Plaintiffs served their First Set of Requests for Admission

15   and Requests for Production of Documents. On September 10, 2020, Defendants served their

16   responses to Plaintiffs’ First Set of Interrogatories.

17

18   B.      DISCOVERY REMAINING TO BE COMPLETED

19           The parties in this case continue to propound and respond to written discovery and must

20   conduct depositions, in addition to making their expert disclosures.

21

22   C.     REASON FOR REQUEST FOR EXTENSION OF DISCOVERY DEADLINES

23          i. Deadline for amending pleadings/adding parties: September 15, 2020

24          Plaintiffs intend to seek leave of Court to amend the First Amended Complaint to allege the

25   true names and capacities of the DOE Defendants, and the roles they played, once their identities

26   and/or manner of participation is ascertained. An extension of the discovery deadlines requires

27   good and just cause. See LR 26-3; see also Chambers Practices of The Honorable Gloria M.

28   Navarro, United States District Judge at 1. A party may show good cause to modify a discovery

      STIPULATION AND ORDER TO EXTEND
      DISCOVERY DEADLINES (FIRST REQUEST)
                                                        1              CASE NO. 2:20-CV-00119-GMN-EJY
     Case 2:20-cv-00119-GMN-EJY Document 39 Filed 09/15/20 Page 3 of 5



 1   schedule date “if it cannot reasonably be met despite the diligence of the party seeking the

 2   extension.” See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

 3   Prejudice to “the party opposing the modification” may also be relevant. See id.

 4          Plaintiffs continue diligently to try to ascertain the names and capacities of the DOE

 5   Defendants through written discovery. Plaintiffs granted Defendants a one week extension to

 6   respond to their First Set of Interrogatories. Defendants served their responses on September 10,

 7   2020. Defendants raised numerous objections to Plaintiffs’ First Set of Interrogatories. Plaintiffs

 8   have met and conferred with Defendants to resolve the present discovery dispute.

 9          Plaintiffs cannot move for leave to filed an amended complaint that alleges a plausible claim

10   for relief against each defendant unless it substitutes the true names and capacities of “those who

11   personally participated in the deprivation of his right” for the DOE Defendants currently named.

12   See Cepero v. Las Vegas Metro. Police Dep't, No. 211CV01421JADGWF, 2018 WL 5043775, at

13   *7 (D. Nev. Oct. 16, 2018), report and recommendation adopted, No. 211CV01421JADGWF, 2018

14   WL 5726176 (D. Nev. Oct. 31, 2018) (citing Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002)).

15   Despite Plaintiffs’ diligence in this regard, as demonstrated by discovery requests and the parties’

16   efforts to confer on the discovery that seeks to identify the relevant officers, Plaintiffs have been

17   unable to ascertain the true names and capacities of the officers. Plaintiffs will therefore be unable

18   to move for leave to file an amended complaint by the current deadline of September 15, 2020.

19   Because of Plaintiffs’ diligence and because Defendants do not oppose the request, Plaintiffs

20   demonstrate good and just cause for the extension. Plaintiffs respectfully request an extension of

21   the current deadline for amending pleadings/adding parties to October 27, 2020.

22          ii. Deadline for merits experts’ disclosures: October 15, 2020

23          Plaintiffs anticipate retaining an expert to provide forensic psychological services.

24   Plaintiffs are diligently searching for available experts and attempting to address the logistical

25   challenges posed by the ongoing pandemic, including securing video conferencing/telemedicine

26   technology for Plaintiffs. At the moment, Plaintiffs await word from one potential expert witness

27   regarding the expert’s ability to conduct an evaluation of Plaintiffs remotely. In light of the

28   logistical challenges that have arisen because of the extraordinary circumstances that the COVID-

      STIPULATION AND ORDER TO EXTEND
      DISCOVERY DEADLINES (FIRST REQUEST)
                                                       2               CASE NO. 2:20-CV-00119-GMN-EJY
     Case 2:20-cv-00119-GMN-EJY Document 39 Filed 09/15/20 Page 4 of 5



 1   19 pandemic has presented, Plaintiffs anticipate requiring more time to schedule any psychological

 2   examinations. Plaintiffs will likely be unable to provide expert disclosures by the current deadline

 3   of October 15, 2020. Because Plaintiffs have exhibited diligence in their search for an expert

 4   witness and because Defendants do not oppose the request, Plaintiffs demonstrate good and just

 5   cause for the extension. Plaintiffs respectfully request an extension of the current deadline for

 6   merits experts’ disclosures to November 30, 2020.

 7          Finally, because the requested extension will place the merits experts’ disclosure deadline

 8   near the discovery cut-off date, Plaintiffs respectfully request that the rebuttal experts’ disclosure

 9   date, discovery cut-off date, and dispositive motions date also be extended.

10

11   D.     PROPOSED SCHEDULE FOR COMPLETING DISCOVERY

12          1. Initial Disclosures                         June 16, 2020

13          2. Discovery Cut-off date                      January 25, 2021

14          3. Amending pleadings / adding parties         October 27, 2020

15          4. Merits experts’ disclosures due             November 30, 2020

16          5. Rebuttal experts’ disclosures due           December 30, 2020

17          6. Dispositive Motions due                     February 24, 2021

18

19

20   Dated: September 15, 2020

21
     MEXICAN AMERICAN LEGAL DEFENSE                                BRYAN SCOTT
22   AND EDUCATIONAL FUND                                          City Attorney
23
     By: /s/ Adrian Hernandez_                                     By: /s/ Seth T. Floyd
24   Belinda Escobosa Helzer                                       Deputy City Attorney
     Adrian Hernandez                                              Nevada Bar No. 11959
25   Ernest Herrera                                                Philip R. Byrnes
     MEXICAN AMERICAN LEGAL DEFENSE                                Senior Litigation Counsel
26   AND EDUCATIONAL FUND                                          Nevada Bar No. 166
     634 S. Spring St., 11th floor                                 495 South Main Street, Sixth Floor
27   Los Angeles, CA 90014                                         Las Vegas, NV 89101
     Telephone: (213) 629-2512
28   Facsimile: (213) 629-0266                                     Attorneys for Defendants

      STIPULATION AND ORDER TO EXTEND
      DISCOVERY DEADLINES (FIRST REQUEST)
                                                       3               CASE NO. 2:20-CV-00119-GMN-EJY
     Case 2:20-cv-00119-GMN-EJY Document 39 Filed 09/15/20 Page 5 of 5



 1   F. Travis Buchanan, Esq.
     NV Bar No. 9371
 2   The Cochran Firm – Las Vegas
     701 E. Bridger, Suite 540
 3   Las Vegas, NV 89101
     Telephone: (702) 331-5478
 4   Facsimile: (702) 629-6919
     FtbLaw@gmail.com
 5
     Attorneys for Plaintiffs
 6

 7

 8

 9
                                            IT IS SO ORDERED:
10

11
                                            ______________________________________
12
                                            UNITED STATES MAGISTRATE JUDGE
13

14                                          DATED: September 15, 2020

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER TO EXTEND
      DISCOVERY DEADLINES (FIRST REQUEST)
                                            4           CASE NO. 2:20-CV-00119-GMN-EJY
